Citation Nr: 0001031	
Decision Date: 01/12/00    Archive Date: 01/27/00

DOCKET NO.  94-05 568A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a right hip 
disorder.  

2.  Entitlement to service connection for a left knee 
disorder.  

3.  Entitlement to service connection for a right ankle 
sprain.  

4.  Entitlement to service connection for a left ankle 
disorder.  

5.  Entitlement to a compensable disability rating for right 
knee chondromalacia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Associate Counsel


INTRODUCTION

The veteran had active duty from June 1976 to November 1982 
and from November 1985 to June 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.

The case returns to the Board following a remand to the RO in 
January 1999.  

The issue of entitlement to service connection for a right 
shoulder disorder was favorable resolved by the RO in an 
August 1999 rating decision and is therefore not currently 
before the Board.  

The issue of entitlement to a compensable disability rating 
for right knee chondromalacia is discussed in the REMAND 
portion of the decision, below.  


FINDINGS OF FACT

1.  There is no competent medical evidence of a nexus between 
the veteran's alleged right hip disorder and his active 
service.  

2.  There is no competent medical evidence of a nexus between 
the veteran's alleged left knee disorder and his active 
service. 

3.  There is no competent medical evidence of a nexus between 
the veteran's alleged right ankle disorder and his active 
service.  

4.  There is no competent medical evidence of a nexus between 
the veteran's alleged left ankle disorder and his active 
service.  


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a 
right hip disorder is not well grounded.  38 U.S.C.A. § 
5107(a) (West 1991); 38 C.F.R. § 3.102 (1999).  

2.  The claim of entitlement to service connection for a left 
knee disorder is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991); 38 C.F.R. § 3.102 (1999).  

3.  The claim of entitlement to service connection for a 
right ankle sprain is not well grounded.  38 U.S.C.A. § 
5107(a) (West 1991); 38 C.F.R. § 3.102 (1999).  

4.  The claim of entitlement to service connection for a left 
ankle disorder is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991); 38 C.F.R. § 3.102 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303(a) (1999).  

Service connection requires a finding that there is a current 
disability that has a definite relationship with an injury or 
disease or some other manifestation of the disability during 
service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-95 (1997).  Such evidence must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495.  For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).   

If the disorder is not chronic, it may still be service 
connected if the disorder is observed in service or an 
applicable presumptive period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present disorder to that symptomatology. Id. at 496-97.  
Again, whether medical evidence or lay evidence is sufficient 
to relate the current disorder to the in-service 
symptomatology depends on the nature of the disorder in 
question. Id.      

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establish that the disorder was incurred in-service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

A disability is service connected if it is proximately due to 
or the result of a service connected disease or injury.  
38 C.F.R. § 3.310(a).  In addition, secondary service 
connection may also be established when there is aggravation 
of a veteran's non-service connected condition that is 
proximately due to or the result of a service-connected 
condition.  Allen v. Brown, 7 Vet. App. 439, 448 (1995); 
Tobin v. Derwinski, 2 Vet. App. 34, 39 (1991).    

However, a person claiming VA benefits must meet the initial 
burden of submitting evidence "sufficient to justify a 
belief in a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 
1 Vet. App. 78, 91 (1990); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  A claim that is well grounded is plausible, 
meritorious on its own, or capable of substantiation.  
Murphy, 1 Vet. App. at 81; Moreau v. Brown, 9 Vet. App. 389, 
393 (1996).  For purposes of determining whether a claim is 
well grounded, the Board presumes the truthfulness of the 
supporting evidence.  Arms v. West, 12 Vet. App. 188, 193 
(1999); Robinette v. Brown, 8 Vet. App. 69, 75 (1995); King 
v. Brown, 5 Vet. App. 19, 21 (1993). 

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Epps v. Gober, 126 F.3d 1464, 
1468 (1997); Caluza, 7 Vet. App. 498, 504 (1995).  Where the 
determinative issue involves a medical diagnosis, there must 
be competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status do not constitute 
competent medical evidence.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

Secondary service connection claims must also be well 
grounded.  38 U.S.C.A. § 5107(a); Wallin v. West, 11 Vet. 
App. 509, 512 (1998); Locher v. Brown, 9 Vet. App. 535, 538 
(1996); Jones v. Brown, 7 Vet. App. 134, 136-38 (1994).  A 
secondary service connection claim is well grounded only if 
there is medical evidence to connect the asserted secondary 
disorder to the service-connected disability.  Velez v. West, 
11 Vet. App. 148, 158 (1998).

VA's duty to assist a veteran in developing facts pertinent 
to his claim is not triggered until and unless the veteran 
submits a well grounded claim.  Morton v. West, 12 Vet. App. 
477, 486 (1999).
  
Reviewing the claims folder, the Board finds that each of the 
veteran's service connection claims is not well grounded.  
The first requirement of any well grounded claim is medical 
evidence of a currently-diagnosed disability.  Epps, 126 F.3d 
at 1468; Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
In this case, service medical records show include brief 
mention of treatment for acute problems with the right hip, 
and left and right ankles, there is no competent medical 
evidence of any current right hip disorder, a right ankle 
disorder, or a left ankle disorder.  

With respect to the alleged left knee disorder, the Board 
acknowledges that service medical records show complaints of 
left knee pain in the months before the veteran's separation 
from service, as well as the March 1992 Physical Evaluation 
Board report indicating that the veteran was unfit for duty 
due to bilateral patellofemoral stress syndrome.  However, 
the reports of VA examinations in August 1992 and April 1999 
fail to reveal any diagnosis or objective findings of a left 
knee disorder.  Absent medical evidence of a current 
disability, the claim is not well grounded.  Epps, 126 F.3d 
at 1468; Brammer, 3 Vet. App. at 225.  

Moreover, the veteran's claims are not well grounded because 
where, as here, there is no medical evidence of a current 
disability, there necessarily can be no competent medical 
evidence of a nexus between the disability and service.  
Epps, 126 F.3d at 1468.  The Board emphasizes that, although 
the veteran is competent as a lay person to describe his 
symptoms, he is not competent to offer an opinion on a matter 
that requires medical knowledge, such as a diagnosis or 
determination of etiology.  Voerth v. West, 13 Vet. App. 117 
(1999); Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. 
App. at 494.

The Board notes that, during the August 1992 VA examination, 
the veteran related that he started having left knee pain as 
a result of favoring his right knee, which is currently 
service-connected.  Again, the examination report shows no 
diagnosis of a left knee disability.  Even assuming that the 
examiner found a left knee disability, the claim would still 
not be well grounded.  Medical history provided by a veteran 
and recorded by an examiner without additional enhancement or 
analysis is not competent medical evidence.  LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995).   

In addition, during the March 1995 hearing, the veteran 
testified that he was told in service that he developed a 
left knee disorder due to favoring the right knee.  This 
evidence would also be insufficient to establish a well 
grounded claim.  "[T]he connection between what a physician 
said and the layman's account of what he purportedly said, 
filtered as it was through a layman's sensibilities, is 
simply too attenuated and inherently unreliable to constitute 
'medical' evidence."  Robinette, 8 Vet. App. at 77.

Finally, the Board finds that, to the extent the veteran 
asserts continuity of left knee symptoms following service, 
the record would still not support a conclusion that the 
claim is well grounded.  Application of 38 C.F.R. § 3.303(b) 
does not relieve a veteran of his burden to providing a 
medical nexus.  That is, until a veteran "presents competent 
medical evidence to provide a relationship between his 
current disability and either an in-service injury or his 
continuous symptomatology, his claim cannot be considered 
well grounded."  Voerth, supra.

Under these circumstances, the Board finds that the veteran 
has not submitted a well grounded claim for service 
connection for a right hip disorder, a left knee disorder, or 
a disorder of the right and left ankle.  38 U.S.C.A. 
§ 5107(a); 38 C.F.R. § 3.102; Epps, 126 F.3d at 1468.  
Therefore, the duty to assist is not triggered and VA has no 
obligation to further develop the veteran's claim.  Epps, 126 
F.3d at 1469; Morton, 12 Vet. App. at 486; Grivois v. Brown, 
5 Vet. App. 136, 140 (1994).

If the veteran wishes to complete his application for service 
connection for the alleged disorders, he should produce 
competent medical evidence showing that there is a current 
disability of each respective joint that is in some way 
related to service or to an already service-connected 
disability.  38 U.S.C.A. § 5103(a); Robinette, 8 Vet. App. at 
77-80. 

Finally, the Board acknowledges that the RO failed to comply 
with the first instruction set forth in the January 1999 
remand, verification of all the veteran's service.  However, 
such information is not critical to the Board's determination 
that these claims are not well grounded and no prejudice runs 
to the veteran by failing to remand the case yet again for 
compliance with the remand.  Stegall v. West, 11 Vet. 
App. 268, 271 (1998) (citing 38 U.S.C.A. § 7261(b)) ("Court 
shall take due account of the rule of prejudicial error").  


ORDER

Entitlement to service connection for a right hip disorder is 
denied.  

Entitlement to service connection for a left knee disorder is 
denied.  

Entitlement to service connection for a right ankle sprain is 
denied.  

Entitlement to service connection for a left ankle disorder 
denied.  


REMAND

In the January 1999 remand, the Board found that a new VA 
orthopedic examination was in order before the veteran's 
service-connected right knee chondromalacia could be properly 
evaluated.  The remand instructions specified that the 
examination should include evaluation of functional loss 
pursuant to 38 C.F.R. § 4.40 and 4.45 and DeLuca v. Brown, 8 
Vet. App. 202, 206 (1995).  A review of the April 1999 and 
July 1999 VA orthopedic examinations fails to reveal any such 
evaluation of functional loss.  If an examination report does 
not contain sufficient detail, it must be returned as 
inadequate for rating purposes.  38 C.F.R. § 4.2.  The Board 
is prohibited from relying on its own unsubstantiated medical 
judgment in the resolution of claims.  See Crowe v. Brown, 7 
Vet. App. 238 (1995); Austin v. Brown, 6 Vet. App. 547 
(1994); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  
Moreover, failure of the Board to insure compliance with its 
remand instructions constitutes error.  Stegall, 11 Vet. 
App. at 271.    

In addition, the Board observes that this appeal stems from 
the original disability rating initially assigned by the RO.  
In such circumstances, separate ratings can be assigned for 
separate periods of time, based on the facts found.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  See AB v. 
Brown, 6 Vet. App. 35, 38 (1993) (on a claim for an original 
or an increased rating, it is presumed that the veteran seeks 
the maximum benefit allowed by law and regulation, and it 
follows that such a claim remains in controversy when less 
than the maximum available benefit is awarded).  When 
readjudicating the veteran's claim, the RO should consider 
staged ratings to the extent indicated by the evidence of 
record.  

Finally, the Board notes that the January 1999 remand 
instructed the RO to verify the veteran's periods of naval 
service, specifically any service from November 1982 to 
November 1985.  There is no indication that the RO in fact 
complied with this instruction.  The veteran's periods of 
service should be verified to ensure completeness of the 
record.   

Accordingly, the issue is REMANDED to the RO for the 
following action:

1.  The RO shoulder attempt to verify, 
through official channels, the veteran's 
periods of naval service, specifically 
any service from November 1982 to 
November 1985.

2.  The RO should afford the veteran a VA 
orthopedic examination, to include all 
indicated tests and studies deemed 
necessary by the examiner.  Evaluation of 
such studies by the examiner should be 
included in the examination report.  The 
claims folder must be made available to 
the examiner for review prior to the 
examination.  The examiner is asked to 
identify and describe any current right 
knee symptomatology, including any 
functional loss associated with the right 
knee due to more or less movement than 
normal, weakened movement, excess 
fatigability, incoordination, pain on 
movement, swelling, and deformity or 
atrophy of disuse.  If there is no 
evidence of any of the above factors on 
examination, the examiner should so 
state.  The examiner should also inquire 
as to whether the veteran experiences 
flare-ups.  If so, the examiner should 
describe, to the extent possible, any 
additional functional loss or limitation 
of motion during such flare-ups.  

3.  The veteran is hereby informed that 
failure to report for a scheduled VA 
examination without good cause shown may 
result in adverse consequences for his 
claim.

4.  After completing any necessary 
development in addition to that specified 
above, the RO should readjudicate the 
veteran's claim of entitlement to a 
compensable disability rating for right 
knee chondromalacia, considering all 
applicable statutes, regulations, and 
case law.  If the disposition remains 
unfavorable to the veteran, the RO should 
furnish the veteran and his 
representative a supplemental statement 
of the case and afford the applicable 
opportunity to respond.   
 
Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The Board intimates no 
opinion as to the ultimate outcome of the veteran's claim.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No action is required of the veteran until notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

 

